Title: To George Washington from Samuel Huntington, 27 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philadelphia Novemr 27th 1779
        
        Since the receipt of your Excellency’s favours of the 3d & 5th instant acknowledg’d in my letter of the 13th I am honour’d with yours of the 14th 18th & 20th instant.
        Your Excellency will receive herewith enclos’d a Letter from Doctr J. Morgan of the 22d instant together with an Act of Congress of the 24th instant ordering the aforementioned Letter from Doctor Morgan to be transmitted to the Commander in Chief. I have the honour to be with the greatest respect your Excy’s humble Servt
        
          Saml Huntington President
        
      